             Case 16-40877                   Doc          Filed 04/09/20                Entered 04/09/20 13:25:16                           Desc Main
                                                              Document                  Page 1 of 7

Fill in this information to identify the case:

                           Maria D. Ponce aka Maria D. Yepez aka Maria D
Debtor 1
                           Yepez- Ponce

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:            Northern           District of      Illinois
                                                                                     (State)

Case number              16-40877



Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                                  12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
     Name of creditor:           PennyMac Loan Services, LLC                                               Court claim no. (if known):           3


     Last 4 digits of any number you use to                                                                Date of payment change:
     Identify the debtor’s account:                       7940                                             Must be at least 21 days after            05/01/2020
                                                                                                           date
                                                                                                           of this notice


                                                                                                           New total payment                         $1,062.63
                                                                                                           Principal, interest, and escrow, if
                                                                                                           any



Part 1:               Escrow Account Payment Adjustment
1. Will there be a change in the debtor’s escrow account payment?
       No
       Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
            the basis for the change. If a statement is not attached, explain why:


               Current escrow payment:          $345.51                                        New escrow payment:        $573.74


Part 2:               Mortgage Payment Adjustment
2. Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor’s
variable-rate account?
       No
       Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable non-bankruptcy law. If a notice is not
            attached, explain why:


               Current interest rate                                      %                    New interest rate:                                    %

               Current principal and interest payment:           $                             New principal and interest payment:          $


Part 3:               Other Payment Change
3. Will there be a change in the debtor’s mortgage payment for a reason not listed above?

       No
       Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
               (Court approval may be required before the payment change can take effect.)

               Reason for change:

               Current mortgage payment:           $                                           New mortgage payment:         $




Official Form 410S1                                                  Notice of Mortgage Payment Change                                                            page 1
            Case 16-40877                 Doc         Filed 04/09/20              Entered 04/09/20 13:25:16                 Desc Main
                                                          Document                Page 2 of 7


                    Maria D. Ponce aka Maria D. Yepez aka Maria D Yepez-
Debtor 1            Ponce                                                                     Case number (if known)   16-40877
                    First Name      Middle Name       Last Name



Part 4:         Sign Here
The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.
Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.



x       /s/ Karl Meyer                                                                               Date        4/9/2020
    Signature



Print                    Karl Meyer                                                                  Title      Attorney for Creditor
                         First Name         Middle Name              Last Name



Company                  Codilis & Associates, P.C.


Address                  15W030 North Frontage Road, Suite 100
                         Number        Street

                         Burr Ridge                   IL                  60527
                         City                              State          ZIP Code



Contact phone            (630) 794-5300                                                              Email      ND-Four@il.cslegal.com

                                                                                                                                         File #14-16-05260




Official Form 410S1                                                Notice of Mortgage Payment Change                                         page 2
    Case 16-40877           Doc       Filed 04/09/20   Entered 04/09/20 13:25:16   Desc Main
                                          Document     Page 3 of 7

                                           CERTIFICATE OF SERVICE

        The undersigned, an attorney, hereby certifies that I have served a copy of this Notice
upon the parties listed below, as to the Trustee and Debtor's attorney via electronic notice on
April 9, 2020 and as to the debtor by causing same to be mailed in a properly addressed
envelope, postage prepaid, from 7140 Monroe Street, Willowbrook, IL 60527 before the hour of
5:00 PM on April 9, 2020.

Marilyn O Marshall, Chapter 13 Trustee, 224 South Michigan Ste 800, Chicago, IL 60604 by
electronic notice through ECF
Maria D. Ponce aka Maria D. Yepez aka Maria D Yepez- Ponce, Debtor(s), 3624 W. 56th Street,
Chicago, IL 60629
Joseph Davidson, Attorney for Debtor(s), 2500 South Highland AveSuite 200, Lombard, IL 60148
by electronic notice through ECF
Office of U.S. Trustee, 219 S. Dearborn St., Room 873, Chicago, IL 60604 by electronic notice
through ECF




                                                         /s/ Karl Meyer


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
 C&A File #14-16-05260

NOTE: This law firm is a debt collector.
                          Case 16-40877               Doc         Filed 04/09/20            Entered 04/09/20 13:25:16                     Desc Main 1 of 4
                                                                      Document              Page 4 of 7
                                                                                                        Escrow Account Disclosure Statement
                                                        P.O. Box 514387
                                                        Los Angeles, CA 90051-4387
                                                                                                                   Statement Date: March 17, 2020
                                                                                                                   Loan Number:

                                           PERSONAL INFORMATION REDACTED                                           Property Address:
                                                                                                                   3624 W 56TH ST
                                                                                                                   CHICAGO IL 60629

                                                                                                                       Questions? Visit our website @
                                                                                                                       www.PennyMacUSA.com
                 MARIA D YEPEZ-PONCE
                 3624 W 56TH ST                                                                                        (800) 777 - 4001 (Se Habla Español)
                 CHICAGO, IL 60629-3817                                                                                M - F: 6:00 AM - 6:00 PM PT
                                                                                                                       Sat: 7:00 AM - 11:00 AM PT

                Annual Escrow Account Review
                At least once each year, PennyMac Loan Services, LLC (“PennyMac”) reviews your escrow account to make sure there
                is enough money to pay your property taxes and/or insurance premiums. This statement informs you of any
                adjustments to your monthly payment, shows you how much money you currently have in your escrow account and
                how much you will need in the next 12 months.
                Your New Mortgage Payment
                During the next year, your escrow account balance is projected to have a shortage and/or escrow reserve payment
                (meaning not enough funds to pay your taxes and/or insurance as they come due). See Your Escrow Shortage and/or
                Escrow Reserve section on page 3 for more details.
                Option A: If you choose not to pay the shortage and/or escrow reserve in full, no action is required. The shortage will
                be automatically spread over 12 months. Your new mortgage payment will be $1,062.63 starting on May 1, 2020.
                Option B: If you choose to pay your shortage and/or escrow reserve of $1,125.28 in full, your new mortgage payment
                will be $968.87 starting on May 1, 2020. To pay the shortage and/or escrow reserve, you can use the coupon below, pay
                online or call our Customer Service Department at the number listed above.

                                               Current Monthly Payment                         Option A                               Option B
                      Description                      Amount                           Spread Shortage Over 12              Pay Shortage and/or Reserve
                                                                                                Months                                 In Full

                 Principal and Interest                    $488.89                               $488.89                                 $488.89

                 Escrow Payment                            $345.51                               $479.98                                 $479.98

                 Shortage Payment                             $0.00                               $30.03                                    $0.00

                 Escrow Reserve Payment                       $0.00                               $63.73                                    $0.00

                 Total Payment Amount                      $834.40                             $1,062.63                                 $968.87




-------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

                                              Escrow Shortage and/or Escrow Reserve
                                              Amount: $1,125.28
                                                                                                       Escrow Shortage Amount Enclosed: $
                                              Payment Due Date: May 01, 2020
                                            Make check payable to: PENNYMAC LOAN SERVICES, LLC
        Loan Number: 1004177940


        Mail To: PENNYMAC LOAN SERVICES, LLC                                                    MARIA D YEPEZ-PONCE
                 PO BOX 660929                                                                  3624 W 56TH ST
                 DALLAS, TX 75266-0929                                                          CHICAGO, IL 60629-3817
0                         Case 16-40877                   Doc
                                                Filed 04/09/20                                       Entered 04/09/20 13:25:16                           Desc Main 2 of 4
               Projected Escrow Account Activity Document                                            Page 5 of 7
                Over the next year, PennyMac expects to pay $5,759.77 from your escrow account. Your new monthly escrow
                payment is $479.98.
                                                 Escrow Item Description                       Annual Amount                    Monthly Amount
                                          Hazard Ins:                                              $1,934.00
                                          Mortgage Insurance:                                      $1,170.84
                                          County Tax:                                              $2,654.93
                                          Total Payments from Escrow:                              $5,759.77         ÷ 12 =            $479.98
               Below is a projection of escrow account activity from May 01, 2020 through April 30, 2021. These amounts may change
               when the actual payments become due.

                                                                                                                                             Mortgage
                                                                   Escrow                      Tax                   Insurance               Insurance               Projected
                                  Month                           Deposit(s)                Payment(s)              Payment(s)              Payment(s)                Balance

                  Beginning Escrow Balance                                                                                                                           $1,671.87
                  May 2020                                            $479.98                    $0.00                    $0.00                 $97.57               $2,054.28
                  Jun 2020                                            $479.98                    $0.00              $1,934.00                   $97.57                 $502.69
                  Jul 2020                                            $479.98               $1,245.57                     $0.00                 $97.57                ($360.47) 1
                  Aug 2020                                            $479.98                    $0.00                    $0.00                 $97.57                   $21.94
                  Sep 2020                                            $479.98                    $0.00                    $0.00                 $97.57                 $404.35
                  Oct 2020                                            $479.98                    $0.00                    $0.00                 $97.57                 $786.76
                  Nov 2020                                            $479.98                    $0.00                    $0.00                 $97.57               $1,169.17
                  Dec 2020                                            $479.98                    $0.00                    $0.00                 $97.57               $1,551.58
                  Jan 2021                                            $479.98                    $0.00                    $0.00                 $97.57               $1,933.99
                  Feb 2021                                            $479.98               $1,409.36                     $0.00                 $97.57                 $907.04
                  Mar 2021                                            $479.98                    $0.00                    $0.00                 $97.57               $1,289.45
                  Apr 2021                                            $479.98                    $0.00                    $0.00                 $97.57               $1,671.86
                  Ending Escrow Balance                                                                                                                              $1,671.86
                  Totals                                            $5,759.76               $2,654.93               $1,934.00                $1,170.84
                    1
                        Lowest projected balance.




                                                                    Important Information About Mailed Payments
    •           Payments with a coupon are processed the same day as receipt when received prior to 8:00 AM PST. Overnight payments with a coupon are processed
                the same day as receipt when received prior to 10:30 AM PST. Payments not processed the same day are effective dated to the date of receipt.
    •           Please make checks payable to PennyMac Loan Services, LLC. Postdated checks are processed the same date as receipt.
    •           Please do not send cash. Payment instructions are limited to the information provided by PennyMac on the payment coupon only.
    •           Please sign and write your account number on your check or money order.
                                                                              Periodic & Partial Payment Policy
    If you send us your payment with additional funds and don't specify how you want that money applied, we will first post payment(s) to bring your loan current. Any remaining money will then be
    applied based on a payment hierarchy towards outstanding escrow shortages and fees before any funds are posted as a principal reduction. Funds may be applied based on the perceived customer
    intent. For example, if the received amount is equal to the periodic payment due plus an exact match to outstanding late charges due on the loan, PennyMac may apply the excess funds to late
    charge due amounts rather than applying excess funds to an escrow shortage. If the money you sent wasn't enough for a payment, it will be applied to your loan as unapplied funds. We may accept
    a payment that is less than your periodic payment by an amount up to $10.00. We will use a corporate advance, which will be billed to your account, to make the full periodic payment. Depending
    on the requirements of your loan documents, owner/insurer/guarantor of your loan or applicable law, and depending on the status of your account, partial payments that are outside the tolerances
    described above may be promptly returned to you, applied to your account, or held in a non-interest bearing account until additional funds sufficient to equal a periodic payment are received.
                   Case 16-40877             Doc    Filed 04/09/20          Entered 04/09/20 13:25:16               Desc Main
                                                                                                                                   3 of 4
                                                        Document            Page 6 of 7
           Your Escrow Shortage and/or Reserve

           Based on the projected activity above, our review shows that your escrow balance is less than $0. This means you have
           a deficiency (meaning negative balance) of ($2,031.17), a shortage of ($360.47), and an additional required balance of
           $764.81 to satisfy the reserve. See the lowest projected balance in the table above to find out when this will occur.

                               Lowest Projected Balance                                            ($360.47)

                               Minimum Required Balance                                              $764.81

                               Escrow Shortage and/or Escrow Reserve                               $1,125.28

           PennyMac requires a minimum balance up to one-sixth of the estimated total annual payments from your escrow
           account, unless state law or your mortgage contract requires less, to help cover any unexpected increases in taxes
           and/or insurance. The minimum required balance does not include mortgage insurance.

           Escrow Account History

            The following is the statement of activity in your escrow account from May 01, 2019 through April 30, 2020.

            Last year, we anticipated that payments from your account would be made during this period equaling $4,146.12.
            Your lowest monthly balance should not have exceeded $490.79, or 1/6 of anticipated payments from the account,
            unless your mortgage contract or state law specifies a lower amount.

            The table below shows the Projected and Actual account history for the previous escrow account period.

                         Payments                                      Disbursements                                     Escrow Balance
Month        Projected         Actual         Projected      Description              Actual          Description         Projected            Actual
Beginning Escrow Balance                                                                                                    $3,727.41           $32.23

May 2019         $345.51      $1,113.46 *       $100.11         MIP/PMI               $100.11           MIP/PMI             $3,972.81        $1,045.58

Jun 2019         $345.51          $0.00 *       $933.11    Hazard Ins, MIP/PMI        $100.11 *         MIP/PMI             $3,385.21          $945.47

Jul 2019         $345.51       $345.51          $895.00 County Tax, MIP/PMI         $1,345.68 *    County Tax, MIP/PMI      $2,835.72          ($54.70)

Aug 2019         $345.51       $345.51          $100.11         MIP/PMI             $2,034.11 *    Hazard Ins, MIP/PMI      $3,081.12       ($1,743.30)

Sep 2019         $345.51          $0.00 *       $100.11         MIP/PMI                $97.57 *         MIP/PMI             $3,326.52       ($1,840.87)

Oct 2019         $345.51       $345.51          $100.11         MIP/PMI               $195.14 *         MIP/PMI             $3,571.92       ($1,690.50)

Nov 2019         $345.51       $767.95 *        $100.11         MIP/PMI                $97.57 *         MIP/PMI             $3,817.32       ($1,020.12)

Dec 2019         $345.51          $0.00 *       $100.11         MIP/PMI                $97.57 *         MIP/PMI             $4,062.72       ($1,117.69)

Jan 2020         $345.51       $345.51          $100.11         MIP/PMI                $97.57 *         MIP/PMI             $4,308.12        ($869.75)

Feb 2020         $345.51       $345.51         $1,417.02 County Tax, MIP/PMI        $1,506.93 *    County Tax, MIP/PMI      $3,236.61       ($2,031.17)2

Mar 2020         $345.51          $0.00 *       $100.11         MIP/PMI                 $0.00 *                             $3,482.01       ($2,031.17)2

Apr 2020         $345.51      $3,800.61 *E      $100.11         MIP/PMI                $97.57 *E        MIP/PMI             $3,727.41        $1,671.87

Ending Escrow Balance                                                                                                       $3,727.41        $1,671.87

Totals         $4,146.12      $7,409.57        $4,146.12                            $5,769.93
      2
       Lowest actual balance.
      An asterisk ‘*’ beside an amount indicates a difference from projected activity, either in the amount or the date.
      The letter ‘E’ beside an amount indicates that the payment has not yet occurred, but is estimated to occur as shown.
      At the time of analysis, PennyMac assumes that you will make all scheduled mortgage payments by or before the effective date of your new
      payment (shown in the Projected Escrow Account Activity section above).
                      Case 16-40877                 Doc          Filed 04/09/20              Entered 04/09/20 13:25:16                         Desc Main 4 of 4
                                                                     Document                Page 7 of 7
                                                                      Other Important Information
                                       www.PennyMacUSA.com                               PennyMac Customer Service:                             PennyMac Loan Services, LLC
                                 Available 24/7 on all your devices:                (800) 777 - 4001                                        Attn: Correspondence Unit
      How to                     PC, Tablet, and Mobile.                                                                                    P.O. Box 514387
                                                                                    M - F: 6:00 AM - 6:00 PM PT
      Contact Us                 El sitio web y las declaraciones están                                                                     Los Angeles, CA 90051-4387
                                                                                    Sat: 7:00 AM - 11:00 AM PT
                                 disponibles en español.                            Fax: (866) 577 - 7205                                   Notices of error or information requests
                                 Go Paperless today!                                                                                        must be mailed to this address.
                                 Auto-Pay *: Enroll in Auto-Pay, on our             Pay-by-Phone: (800) 777-4001                            Check **: Mail to PennyMac:
                                 website, to set up recurring payments from         (Fees may apply to use this service)                   Standard Address: P.O. Box 660929
        How to Make a            the bank account of your choice.                   Western Union:                                         Dallas, TX 75266-0929
        Payment                  Pay Online: Make a one-time payment on             Code City: PennyMac                                     Overnight Address:
                                 our website.                                       Pay To: PennyMac Loan Services                          Attn: Lockbox Operations
                                                                                    Code State: CA                                          20500 Belshaw Ave.
                                                                                    ID Number: Enter Loan Number                            Carson, CA 90746
                                 Property Tax Bills:                                                         General Insurance Questions: (866) 318-0208
                                 If you receive a tax bill, you do not need to take any action. (Please      Insurance Information: Any time there is a change to your insurance
                                 note: Supplemental/ Additional tax bills are the responsibility of the      policy please provide your insurance carrier the following
      Tax and                    homeowner; PennyMac will pay them from the escrow account upon              information:
      Insurance                  request.)                                                                           Mortgagee Clause:
      Information                                                                                                    PennyMac Loan Services, LLC
                                                                                                                     Its Successors and/or Assigns
                                                                                                                     P.O. Box 6618
                                                                                                                     Springfield, OH 45501-6618
      Credit                We may report information about your account to credit bureaus. Late payments, missed payments, or other defaults on your account may
      Reporting Information be reflected in your credit report.

      Important                  This is an attempt by a debt collector to collect a debt and any information obtained will be used for that purpose. However, if your account
      Consumer                   is subject to pending bankruptcy proceedings or if you have received a discharge in bankruptcy, this statement is for informational purposes
      Information                only and is not an attempt to collect a debt against you personally.

      Requests for prior payment adjustments: To request funds for a prior payment be applied differently, you must notify PennyMac within 90 days of the original
      transaction. After 90 days, we will only change the application of funds if the transaction was applied contrary to your documented instructions.

* If you are enrolled in a PennyMac Auto-Pay program, and received a payment change notification, the new payment amount will be drafted on your scheduled draft date. (The
principal curtailment amount will not change.) If you pay via online bill payment, please update the payment amount with your financial institution to ensure timely processing of your
payment.
** When you pay with a check, you authorize PennyMac either to use information from your check to make a one-time electronic fund transfer (EFT) from your account, or to process the
payment as a check transaction. When we use information from your check to make an EFT, funds may be withdrawn from your account on the same day PennyMac receives your
payment. Please note that your financial institution will not send back your check. If funds are returned unpaid, a return service charge may be assessed to your loan whether processing
your payment as a check or an EFT, as allowed by applicable law.



          In accordance with the Fair Debt Collection Practices Act, 15 U.S.C. section 1692 et seq., debt collectors are prohibited from engaging in abusive,
          deceptive, and unfair debt collection efforts, including but not limited to: (i) the use or threat of violence; (ii) the use of obscene or profane language; and
          (iii) repeated phone calls made with the intent to annoy, abuse, or harass.
          NEW YORK - If a creditor or debt collector receives a money judgment against you in court, state and federal laws prevent the following types of income
          from being taken to pay the debt: 1) Supplemental security income (SSI); 2) Social security; 3) Public assistance (welfare); 4) Spousal support,
          maintenance (alimony) or child support; 5) Unemployment benefits; 6) Disability benefits; 7) Workers' compensation benefits; 8) Public or private
          pensions; 9) Veterans' benefits; 10) Federal student loans, federal student grants, and federal work study funds; and 11) Ninety percent of your wages
          or salary earned in the last sixty days. PennyMac Loan Services, LLC is registered with the Superintendent of the New York State Department of
          Financial Services (Department). You may obtain further information or file a complaint by calling the Department’s Consumer Assistance Unit at
          1-800-342-3736 or by visiting www.dfs.ny.gov.
          NORTH CAROLINA - Licensed by the North Carolina Department of Insurance. Permit No. 104753 - 6101 Condor Dr., Suite 200, Moorpark, CA
          93021. Permit No. 112228 - 14800 Trinity Blvd., Fort Worth, TX 76155. Permit No. 112874 - 3043 Townsgate Rd., Suite 200, Westlake Village, CA
          91361. Permit No. 112877 - 2201 West Plano Parkway, Suites 150 and 300, Plano, TX 75075. Permit No. 113746 - 10550 West Charleston Blvd.,
          Suite A, Las Vegas, NV 89135.
          OREGON - Residential mortgage loan servicers are regulated by the Oregon Division of Financial Regulation. To file a complaint, call (888) 877-4894
          or visit http://dfr.oregon.gov.



                    Equal Housing Opportunity © 2008-2020 PennyMac Loan Services, LLC, 3043 Townsgate Rd, Suite 200, Westlake Village, CA 91361,
          818-224-7442. NMLS ID # 35953 (www.nmlsconsumeraccess.org). Trade/service marks are the property of PennyMac Loan Services, LLC and/or its
          subsidiaries or affiliates. Arizona Mortgage Banker License # 0911088. Licensed by the Department of Business Oversight under the California
          Residential Mortgage Lending Act. Colorado: Colorado office: 700 17th St, Suite 200, Denver, CO 80202, (866) 436-4766. Georgia Residential
          Mortgage Licensee #33027. Massachusetts Mortgage Lender License # ML35953. Minnesota: This is not an offer to enter into an agreement and an
          offer may only be made pursuant to Minn. Stat. §47.206 (3) & (4). Licensed by the N.J. Department of Banking and Insurance. Rhode Island Lender
          License # 20092600LL. Washington Consumer Loan License # CL-35953. For more information, please visit www.pennymacusa.com/state-licenses.
          Loans not available in New York. Some products may not be available in all states. Information, rates and pricing are subject to change without prior
          notice at the sole discretion of PennyMac Loan Services, LLC. All loan programs subject to borrowers meeting appropriate underwriting conditions. This
          is not a commitment to lend. Other restrictions apply. All rights reserved. (01-2020)
